SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1116
CA 14-00300
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, AND VALENTINO, JJ.


MELISSA LAZAR, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

BARRY D. LAZAR, DEFENDANT-APPELLANT.
(APPEAL NO. 4.)


SHELDON B. BENATOVICH, WILLIAMSVILLE (JAMES P. RENDA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered December 19, 2013 in a divorce action. The
order, among other things, granted plaintiff’s motion for a money
judgment for maintenance arrears, child support arrears and a
distributive award.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the second ordering
paragraph and as modified the order is affirmed without costs.

     Same Memorandum as in Lazar v Lazar ([appeal No. 3] ___ AD3d ___
[Jan. 2, 2015]).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court